Conviction for aggravated assault; punishment, one month in the county jail, and a fine of $50.00. *Page 13 
Appellant was on trial for assault with intent to murder, and the jury being of opinion that the facts did not justify the higher grade of offense, found him guilty of aggravated assault. The facts show, from the State's standpoint, that appellant was standing by a road with a shot gun in his hand when Mr. Hare passed by with his wife and child in a car. After they had passed appellant discharged his gun and both Mrs. Hare and the child were struck by the shot. Appellant claimed he was shooting at a bird. The charge of the court submitted the issues of law in a manner so satisfactory to appellant that he took no exception thereto. We think the facts sufficient to justify the verdict and judgment.
No error appearing, the judgment will be affirmed.
Affirmed.